Case 8:18-cv-01644-VAP-KES Document 96 Filed 07/08/19 Page 1 of 6 Page ID #:2495



    1 BRIAN WEISS
      Court Appointed Receiver
    2 Force Ten Partners, LLC
      20341 S.W. Birch Street, Suite 220
    3 Newport Beach, CA 92660
      Tel: 949-357-2368
    4 Email: bweiss@force10partners.com

    5

    6

    7

    8
                          UNITED STATES DISTRICT COURT
    9
                        CENTRAL DISTRICT OF CALIFORNIA
   10

   11
        In re                                 Case No. 8:18-CV-01644-VAP-KES
   12
        EAGAN AVENATTI, LLP                   RECEIVER’S FOURTH INTERIM
   13                                         REPORT
                         Debtor
   14                                         Date:    No Hearing Required
                                              Time:
   15                                         Place:
   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                       RECEIVER’S FOURTH INTERIM REPORT
Case 8:18-cv-01644-VAP-KES Document 96 Filed 07/08/19 Page 2 of 6 Page ID #:2496



    1           Pursuant to the Joint Stipulation between Judgment Debtor Eagan Avenatti,
    2   LLP (“EA”) and Michael Avenatti (“Avenatti”) and Judgment Creditor Jason Frank
    3   Law, on February 13, 2019, I (Brian Weiss) was appointed as the Receiver of EA
    4   (the “Appointment Order”) [Docket No. 53]. This is my report for the period ended
    5   June 30, 2019.
    6           The purpose of this report is to provide:
    7               • A narrative of material events;
    8               • A financial report;
    9               • An accounting of the income and expenses incurred in the
   10           administration of EA, including the Receiver’s fees and expenses.
   11   Efforts by the Receiver to Identify, Quantify and Recover Assets and Material
   12   Events
   13       • EA’s existing Litigation cases – identify, filing of notices/liens and assist
   14   clients in transiting cases to new counsel;
   15       • I have performed extensive analyses of EA banking transactions and
   16   identified approximately fifty parties that may have received fraudulent transfers.
   17   Landau Gottfried & Berger LLP (“LGB”) sent demand letters to persons and
   18   entities identified by me that may be recipients of fraudulent transfer claims under
   19   applicable State laws to recover such transfers and are in the process of answering
   20   questions of and requesting information from those recipients regarding the
   21   transfers. Those communications are continuing;
   22       • During this reporting period, in litigation entitled Eagan Avenatti, LLP v.
   23   Stoll, et al., etc., Case No. 30-2011-00483570 [consolidated with Case No. 30-
   24   2013-00627604]1, pending in the Superior Court of California, County of Orange,
   25   defendant Stoll, Nussbaum & Polakov (“SNP”) filed a second amended complaint
   26

   27   1
          Two parties in this consolidated case also commenced litigation against EA and certain former firm
        attorneys in the Santa Barbara Superior Court, Parrish, et al., v. Michael Avenatti, et al., Case No.
   28   19CV01686.

                                              1
                              RECEIVER’S FOURTH INTERIM REPORT
Case 8:18-cv-01644-VAP-KES Document 96 Filed 07/08/19 Page 3 of 6 Page ID #:2497



    1   against EA, alleging various claims arising from EA’s purported diversion of legal
    2   fees claimed as owed to it as contingency fee co-counsel with EA in litigation
    3   resolved in the client’s favor. LGB, at my instruction, cooperated with SNP by
    4   providing financial and other information about this receivership case, explaining
    5   why litigation against the estate would not be in the interests of either party and
    6   why I would not accept service of that new cross-complaint unless and until the
    7   District Court approved a motion requiring me to do so, and offering to allow SPN
    8   a claim against the receivership estate for the contractual amount of its claimed fee.
    9   SPN rejected that offer and my demand that it obtain leave of this Court prior to
   10   proceeding against me on its new cross-complaint. Instead, SNP served on me and
   11   filed a request for entry of default on that pleading and served on me a subpoena to
   12   produce documents. At my request, LGB is filing an objection to the pleading and
   13   serving an objection to the subpoena;
   14      • In addition to the foregoing case, LGB learned that EA’s former client
   15   Geoffrey E. Johnson had filed a complaint entitled Johnson v. Avenatti, et al., Case
   16   No. 30-2019-01076162-CU-PN-CJC, in the Superior Court of California, County of
   17   Orange. The complaint asserts various claims against EA and certain former
   18   attorneys and a staff member of the firm for various claims arising from the
   19   purported improper diversion of funds from a settlement achieved on Mr. Johnson’s
   20   behalf. At my instruction, LGB communicated with plaintiff’s counsel about that
   21   claim and provided information about this receivership, explained why litigation
   22   against the estate would not be in the interests of either party and why I would not
   23   accept service of the complaint unless and until the District Court approved a
   24   motion requiring me to do so, and offering to allow plaintiff’s claim against the
   25   receivership estate for the contractual amount to which he would be entitled
   26   pursuant with his engagement agreement with EA;
   27      • Prior to this reporting period former EA client Gregory Barela and Talitha
   28   Barela commenced an arbitration through JAMS against Michael Avenatti,
                                          2
                          RECEIVER’S FOURTH INTERIM REPORT
Case 8:18-cv-01644-VAP-KES Document 96 Filed 07/08/19 Page 4 of 6 Page ID #:2498



    1   Avenatti & Associates, EA and certain of the firm’s attorneys for various claims
    2   arising from the purported improper diversion of funds from a settlement achieved
    3   on Mr. Barela’s behalf. My counsel and I met with Mr. Barela’s attorney about that
    4   claim and provided information about this receivership, explained why litigation
    5   against the estate would not be in the interests of either party, and offering to allow
    6   Mr. Barela’s claim against the receivership estate for the contractual amount owed
    7   to him pursuant with his engagement agreement with EA. Recently, LGB received
    8   communications from JAMS which indicate that the arbitration is being pursued by
    9   the claimants;
   10      •   The receivership estate is pursuing an interest in a Honda jet indirectly
   11   owned by Avenatti and a third-party which has been seized by the IRS to pay taxes
   12   claimed as owed by Avenatti. EA had used its funds to pay part of the purchase
   13   price of the jet and, for that reason, my counsel and I believe the estate has a right
   14   to recover that sum upon the sale of the jet. Discussions with multiple parties
   15   asserting an interest in the jet are on-going in an attempt to sell the jet and resolving
   16   competing claims against the anticipated sale proceeds.
   17      • Based on my assessment, as of the date of this report, and subject to further
   18   investigation, the key assets potentially available for recovery include:
   19             • Recoveries from active client cases, most of which are contingency-
   20                based;
   21             • Artwork and office furniture and equipment, which may be subject to
   22                an enforceable Asset Purchase Agreement by which X-Law Group
   23                purportedly purchased those assets from EA. Certain of the assets also
   24                may be subject to a Superior Court Order and a Marital Dissolution
   25                Agreement between Avenatti and his former spouse, Lisa Storie-
   26                Avenatti and to a Judgment lien asserted by Jason Frank Law;
   27

   28

                                           3
                           RECEIVER’S FOURTH INTERIM REPORT
Case 8:18-cv-01644-VAP-KES Document 96 Filed 07/08/19 Page 5 of 6 Page ID #:2499



    1               • EA funds used to purchase an interest in the Honda jet owned by
    2                  Passport 420 LLC (an entity in which Avenatti claims an ownership
    3                  interest).
    4      • In the near future I plan to file a motion to authorize the sale of these assets
    5   (both X-Law Group and Jason Frank Law may claim an interest in the office
    6   furniture and equipment), as well as art work held in another storage facility
    7   (Avenatti’s former spouse (Lisa Storie-Avenatti) also claims an ownership interest
    8   in at least some of the art work).
    9 Financial Report
   10         As of June 30, 2019, I am holding pursuant to the Appointment Order $2,000
   11   in cash. As of the date the Appointment Order, EA did not have cash in its bank
   12   accounts.
   13
        Summary of EA’s Monthly Income and Expenses
   14
              From the date of the Appointment Order through June 30, 2019, the EA
   15
        receivership estate has incurred no operating costs. The professional fees incurred
   16
        during this reporting period and since my appointment as the Receiver include the
   17
        following:
   18

   19
                                       Fees & Costs
   20
             Professional                Incurred          Fees Paid         Total Fees Due
   21
         Receiver & Force           June 2019 $4,851.00                $0        $130,733.18
   22
         Ten Partners, LLC          See Exhibit A
   23
         Landau Gottfried &         June 2019 $33,555.65               $0        $249,638.32
   24
         Berger LLP
   25

   26
              As described in this report, I am continuing to carry out my court-ordered
   27
        duties and my efforts are ongoing. I will report all material developments in future
   28

                                            4
                            RECEIVER’S FOURTH INTERIM REPORT
Case 8:18-cv-01644-VAP-KES Document 96 Filed 07/08/19 Page 6 of 6 Page ID #:2500



    1   reports.
    2         This report contains information that is subject to my continuous review, and
    3   every effort will be made to advise the recipients of any significant changes or
    4   corrections.
    5         I hereby declare that this report is accurate to the best of my knowledge.
    6         Executed at Newport Beach, California on July 3, 2019.
    7

    8
                                                   BRIAN WEISS, RECEIVER
    9
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                          5
                          RECEIVER’S FOURTH INTERIM REPORT
